IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                          :                        NO. 548
                                :
ORDER AMENDING RULE 605 OF THE :                         JUDICIAL ADMINISTRATION DOCKET
PENNSYLVANIA RULES OF JUDICIAL :
ADMINISTRATION AND RULE 2.1 OF  :
THE RULES GOVERNING STANDARDS :
OF CONDUCT OF MAGISTERIAL       :
DISTRICT JUDGES AND RESCINDING :
RULE 103 OF THE RULES AND       :
STANDARDS WITH RESPECT TO       :
OFFICES OF MAGISTERIAL DISTRICT :
JUDGES                          :

                                                ORDER


PER CURIAM

        AND NOW, this 14th day of April, 2021, it is Ordered, pursuant to Article V, Section
10 of the Constitution of Pennsylvania, that Rule 605 of the Pennsylvania Rules of Judicial
Administration and Rule 2.1 of the Rules Governing Standards of Conduct of Magisterial
District Judges are amended, and Rule 103 of the Rules and Standards with Respect to
Offices of Magisterial District Judges is rescinded, in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.

Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.